Mr. Justice Teller
delivered the opinion of the court.
Defendant in error obtained judgment against plaintiff in error on a promissory note. Motion for a new trial having been overruled on the 23rd day of July, 1917, judgment was regularly entered upon that day. Defendant in error moves for a dismissal of the writ of error upon the ground that it was not sued out until October 8, 1919. Plaintiff in error depends upon the fact that the record contains an order dated on the 8th day of October, 1917, denying a motion for a new trial. As the record contains nothing to show why this order was entered after the final disposition of the case, it can have no effect in extending the time for suing out a writ of error.
Plaintiff in error tenders for filing copies of certain letters of the clerk of court to plaintiff in error’s attorney stating the trial court had sustained a motion to set aside the order denying motion for a new trial, and setting the motion for new trial for hearing October 8, 1917, and that the same was on that day denied. This matter cannot be filed because it is not authenticated, and forms no part of the record of the court. The motion to dismiss the writ is sustained. It may be said further, that an examination of the record discloses no error in the proceedings, and that judgment was undoubtedly right.
Writ of error dismissed.
Mr. Chief Justice Garrigues and Mr. Justice Denison concur.